                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

 UNITED STATES OF AMERICA,                              )
                      Plaintiff,                        )
                                                        )
 vs.                                                    )       CASE NO. 3:13CR158-RJC-DSC
                                                        )       (Financial Litigation Unit)
                                                        )
 TEODORO FELIX HERNANDEZ,                               )
                     Defendant,                         )
 and                                                    )
                                                        )
 T&J QUALITY CONSTRUCTION INC.,                         )
                      Garnishee.                        )

                         ORDER OF CONTINUING GARNISHMENT

       THIS MATTER is before the Court on the Answer of T&J Quality Construction Inc., as

the Garnishee. Judgment in the criminal case was filed on August 26, 2014 (Doc. No. 33). As

part of that Judgment, the Defendant was ordered to pay an assessment of $100.00 and restitution

of $428,065.00 to the victims of the crime. Id.

       On July 14, 2021, the Court entered a Writ of Continuing Garnishment (Doc. No. 43) as to

the Garnishee T&J Quality Construction Inc. The Defendant was served with the Writ and

Instructions notifying him of his right to request a hearing on July 22, 2021, and the Garnishee

was served on July 26, 2021. The Garnishee filed an Answer on July 29, 2021 (Doc. No. 46)

stating that at the time of service of the Writ, the Garnishee had in its custody, control or possession

property or funds owned by the Defendant, including non-exempt, disposable earnings. The

Defendant did not request a hearing and the statutory time to do so has elapsed.

       IT IS THEREFORE ORDERED that an Order of Continuing Garnishment is hereby

ENTERED in the amount of $423,222.00 computed through July 12, 2021. The Garnishee will

pay the United States up to the lesser of (1) twenty-five percent of the Defendant’s disposable




       Case 3:13-cr-00158-RJC-DSC Document 49 Filed 09/15/21 Page 1 of 2
earnings which remain after all deductions required by law have been withheld, or (2) the amount

by which the Defendant’s disposable earnings for each week exceed thirty times the federal

minimum wage. See 15 U.S.C. § 1673(a). The Garnishee will continue payments until the debt

to the Plaintiff is paid in full or until the Garnishee no longer has custody, possession or control of

any property belonging to the Defendant or until further order of this Court.

       Payments should be made payable to the United States Clerk of Court and mailed to:

                              Clerk of the United States District Court
                                       401 West Trade Street
                                  Charlotte, North Carolina 28202

       In order to ensure that each payment is credited properly, the following should be included

on each check: Court Number DNCW3:13CR158.

       IT IS FURTHER ORDERED that the Garnishee will advise this Court if Defendant’s

employment is terminated at any time by the Garnishee or the Defendant.

       The Plaintiff will submit this debt to the Treasury for inclusion in the Treasury Offset

Program. Under this program, any federal payment Defendant would normally receive may be

offset and applied to this debt.

       SO ORDERED.
                                   Signed: September 15, 2021




       Case 3:13-cr-00158-RJC-DSC Document 49 Filed 09/15/21 Page 2 of 2
